Exhibit 10.1


EXECUTION VERSION

ASSET PURCHASE AGREEMENT
dated as of

July 10, 2014


between


GAIN GTX BERMUDA, LTD.,
GAIN CAPITAL HOLDINGS, INC.


and


VALAQUENTA INTELLECTUAL PROPERTIES LIMITED











--------------------------------------------------------------------------------




TABLE OF CONTENTS
PAGE
ARTICLE 1 Definitions    1
Section 1.01. Definitions
1

Section 1.02. Other Definitional and Interpretative Provisions
4

ARTICLE 2 Purchase and Sale    5
Section 2.01. Purchase and Sale
5

Section 2.02. Excluded Assets
5

Section 2.03. Excluded Liabilities
5

Section 2.04. Purchase Price; Allocation of Purchase Price
5

Section 2.05. Closing
6

Section 2.06. Earnout Payments
6

Section 2.07. Covenant of Buyer
7

Section 2.08. Withholding
7

Section 2.09. Earnout Payments in Subsequent Transactions
8

ARTICLE 3 Representations and Warranties of Seller    8
Section 3.01. Corporate Existence and Power
8

Section 3.02. Authorization
8

Section 3.03. Governmental Authorization
8

Section 3.04. Noncontravention
8

Section 3.05. No Required Consents
9

Section 3.06. Title to the Purchased Assets
9

Section 3.07. Intellectual Property
9

Section 3.08. Litigation
10

Section 3.09. Tax Matters
10

Section 3.10. Finders’ Fees
10

Section 3.11. Disclaimer of Other Representations and Warranties
10

ARTICLE 4 Representations and Warranties of Buyer    11
Section 4.01. Corporate Existence and Power
11

Section 4.02. Corporate Authorization
11

Section 4.03. Governmental Authorization
11

Section 4.04. Noncontravention
11

Section 4.05. Finders’ Fees
11

ARTICLE 5 Covenants    12
Section 5.01. Confidentiality
12

Section 5.02. Reasonable Best Efforts; Further Assurances
12

Section 5.03. Parent Guaranty
13

Section 5.04. Certain Filings
13

Section 5.05. Public Announcements
13

ARTICLE 6 Tax Matters    13
Section 6.01. Allocation of Taxes
13


i

--------------------------------------------------------------------------------

Table of Contents (continued)


Page

Section 6.02. Other Tax Obligations
14

ARTICLE 7 Survival; Indemnification    14
Section 7.01. Survival
14

Section 7.02. Indemnification
15

Section 7.03. Third Party Claim Procedures
15

Section 7.04. Direct Claim Procedures
16

Section 7.05. Insurance Proceeds
17

Section 7.06. Sole Remedy
17

Section 7.07. Special Damages
17

ARTICLE 8 Miscellaneous    17
Section 8.01. Notices
17

Section 8.02. Amendments and Waivers
18

Section 8.03. Disclosure Schedule References
18

Section 8.04. Expenses
19

Section 8.05. Successors and Assigns
19

Section 8.06. Governing Law
19

Section 8.07. Jurisdiction
19

Section 8.08. WAIVER OF JURY TRIAL
19

Section 8.09. Counterparts; Effectiveness; Third Party Beneficiaries
20

Section 8.10. Entire Agreement
20

Section 8.11. Severability
20

Section 8.12. Specific Performance
20



Exhibit A    Platform Description
Exhibit B    Files Included in Purchased Assets
Schedule 2.06(c)     Non-FX Instruments
Schedule 3.07(a)    Setec Patents
Schedule 3.07(e)    Escrowed IP
Schedule 6.02        Tax Matters


Note: Certain schedules and exhibits have been omitted pursuant to Item
601(b)(2) of Regulation S-K. The Company hereby undertakes to furnish
supplementally copies of any of the omitted schedules or exhibits upon request
by the SEC.








ASSET PURCHASE AGREEMENT
AGREEMENT (this “Agreement”) dated as of July 10, 2014 by and among GAIN GTX
Bermuda, Ltd., a Bermuda exempt company (“Buyer”), Gain Capital Holdings, Inc.,
a Delaware corporation and parent company of the Buyer (“Parent”), and
Valaquenta Intellectual Properties Limited, a Bermuda exempt company (“Seller”),
W I T N E S S E T H :
WHEREAS, Buyer desires to purchase the Purchased Assets (as defined below) from
Seller, and Seller desires to sell the Purchased Assets to Buyer, upon the terms
and subject to the conditions hereinafter set forth;
WHEREAS, in connection with the transactions contemplated by this Agreement, (i)
Buyer (on behalf of its Affiliates (as hereinafter defined)), Seller and
Forexster Limited, a Bermuda exempt company (“Forexster”) will enter into a
termination and release agreement pursuant to which any and all agreements
currently in place between Affiliates of Buyer (including, without limitation,
GAIN GTX, LLC, a Delaware limited liability company (“GTX”)), on the one hand,
and Seller and/or Forexster, on the other hand, related to the Platform will be
terminated (the “Termination Agreement”), (ii) Buyer and Seller will enter into
a consulting agreement with respect to services to be performed by Seller
following the Closing (the “Consulting Agreement”), (iii) Buyer, Parent and
Forexster will enter into an asset purchase agreement pursuant to which Buyer
will acquire certain derivative works of the Platform (as defined below) from
Forexster (the “Forexster Agreement”), (iv) Buyer and Setec Astronomy Limited
will enter into a license agreement pursuant to which Buyer will receive a
license under any and all Setec Patents (the “Setec Agreement”) and (v) Buyer
and Arman Valaquenta will enter into a license agreement pursuant to which Buyer
will receive a license under the Valaquenta Patent (the “Valaquenta Agreement”).
The parties hereto agree as follows:
ARTICLE 1
DEFINITIONS
Section 1.01.     Definitions. (a) The following terms, as used herein, have the
following meanings:
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such other
Person. For purposes of this definition, “control” when used with respect to any
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise, and the terms “controlling” and “controlled” have
correlative meanings.
“Applicable Law” means, with respect to any Person, any transnational, domestic
or foreign federal, state or local law (statutory, common or otherwise),
constitution, treaty, convention, ordinance, code, rule, regulation, order,
injunction, judgment, decree, ruling or other similar requirement enacted,
adopted, promulgated or applied by a Governmental Authority that is binding upon
or applicable to such Person, as amended unless expressly specified otherwise.
“Business Day” means a day, other than Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by Applicable
Law to close.
“Closing Date” means the date of the Closing.
“Code” means the Internal Revenue Code of 1986, as amended.
“Damages” means all damages, losses, liabilities and expenses (including
reasonable expenses of investigation and reasonable attorneys’ fees and expenses
in connection with any action, suit or proceeding whether involving a
third-party claim or a claim solely between the parties hereto and any
incidental or indirect losses, liabilities or expenses), excluding any lost
profits, consequential damages, diminution in value, losses based on valuation
metrics or other multipliers or similar damages (provided that the foregoing
limitation shall not apply if such damages are payable to third parties), in
connection with or arising out of the transactions contemplated by this
Agreement, in tort or otherwise.
“GAAP” means generally accepted accounting principles in the United States.
“Governmental Authority” means any transnational, domestic or foreign federal,
state or local governmental, regulatory or administrative authority, department,
court, agency or official, including any political subdivision thereof.
“Intellectual Property Rights” means any and all intellectual property rights
throughout the world, including inventions, whether or not patentable, patents
and patent applications (including all reissues, divisions, continuations,
continuations-in-part, extensions and reexaminations thereof), trademarks,
service marks, trade dress, logos, domain names, trade names and corporate names
(whether or not registered), copyrights (whether or not registered), computer
software, (including source code, object code, firmware, operating systems and
specifications), trade secrets and know-how.
“knowledge” of any Person that is not an individual means the knowledge of such
Person’s officers after reasonable inquiry.
“Lien” means, with respect to any property or asset, any mortgage, deed of
trust, lien, pledge, charge, security interest, encumbrance or other adverse
claim of any kind in respect of such property or asset. For the purposes of this
Agreement, a Person shall be deemed to own subject to a Lien any property or
asset which it has acquired or holds subject to the interest of a vendor or
lessor under any conditional sale agreement, capital lease or other title
retention agreement relating to such property or asset.
“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
Governmental Authority.
“Platform” means the software platform owned by Seller designed to enable the
trading of currencies, commodities and other financial instruments as more fully
described on Exhibit A.
“Pre-Closing Tax Period” means (i) any Tax Period ending on or before the
Closing Date and (ii) with respect to a Tax Period that commences before but
ends after the Closing Date, the portion of such period up to and including the
Closing Date.
“Purchased Assets” means all of the copyrights owned by Seller relating to, and
Seller’s trade secrets and know-how embodied in or otherwise directly related
to, the Platform, including the copyrights vested in Seller in each of (i) the
files relating to the Platform set forth on Exhibit B, (ii) the source code
documentation relating to such files and (iii) user manuals relating to such
files. For the avoidance of doubt, the Purchased Assets include all rights to
sue and collect damages for the past, present of future infringement or
misappropriation of any of the Purchased Assets.
“Setec Patents” means any and all patents and patent applications owned or
controlled by Setec Astronomy Limited including all continuations, divisionals
and provisional applications, world-wide as such are set forth on Schedule
3.07(a).
“Tax” means (i) any tax, governmental fee or other like assessment or charge of
any kind whatsoever (including withholding on amounts paid to or by any Person),
together with any interest, penalty, addition to tax or additional amount
imposed by any Governmental Authority (a “Taxing Authority”) responsible for the
imposition of any such tax, or (ii) liability for the payment of any amounts of
the type described in (i) as a result of being a transferee or a party to any
agreement or any express or implied obligation to indemnify any other Person.
“Valaquenta Patent” means any and all patents and patent applications owned or
controlled by Arman Valaquenta as such are set forth on Schedule 3.07(a).
(a)    Each of the following terms is defined in the Section set forth opposite
such term:
Term
Section
Agreement
Preamble
Apportioned Obligations
6.01
Allocation Statement
2.04
Buyer
Preamble
Cap
7.02(a)
Closing
2.05
Consulting Agreement
Preamble
e-mail
8.01
Excluded Assets
2.02
Excluded Liabilities
2.03
Forexster
Preamble
Forexster Agreement
Preamble
GTX
Preamble
Indemnified Party
7.03
Indemnifying Party
7.03
Initial Purchase Price Payment
2.04(a)
Net Revenue
2.06
Non-FX Earnout Payment
2.06
Non-FX Instrument
2.06
Permits
3.01
Post-Closing Tax Period
6.01
Purchase Price
2.04
Reporting Period
2.06
Seller
Preamble
Seller Agreements
3.02
Setec Agreement
Preamble
Termination Agreement
Preamble
Third Party Claim
7.03
Transfer Taxes
6.01
Valaquenta Agreement
Preamble
Valuation Referee
2.04
Warranty Breach
7.02



Section 1.02.     Other Definitional and Interpretative Provisions. The words
“hereof”, “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof. References to Articles, Sections, Exhibits and Schedules are to
Articles, Sections, Exhibits and Schedules of this Agreement unless otherwise
specified. All Exhibits and Schedules annexed hereto or referred to herein are
hereby incorporated in and made a part of this Agreement as if set forth in full
herein. Any capitalized terms used in any Exhibit or Schedule but not otherwise
defined therein, shall have the meaning as defined in this Agreement. Any
singular term in this Agreement shall be deemed to include the plural, and any
plural term the singular. Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation”, whether or not they are in fact followed by
those words or words of like import. “Writing”, “written” and comparable terms
refer to printing, typing and other means of reproducing words (including
electronic media) in a visible form. References to any statute shall be deemed
to refer to such statute as amended from time to time and to any rules or
regulations promulgated thereunder. References to any agreement or contract are
to that agreement or contract as amended, modified or supplemented from time to
time in accordance with the terms hereof and thereof; provided that with respect
to any agreement or contract listed on any schedules hereto, all such
amendments, modifications or supplements must also be listed in the appropriate
schedule. References to any Person include the successors and permitted assigns
of that Person. References from or through any date mean, unless otherwise
specified, from and including or through and including, respectively. References
to “law”, “laws” or to a particular statute or law shall be deemed also to
include any and all Applicable Law.
ARTICLE 2    
PURCHASE AND SALE
Section 2.01.     Purchase and Sale. Upon the terms and subject to the
conditions of this Agreement, Seller does hereby irrevocably sell, convey,
transfer, assign and deliver to Buyer all of the right, title and interest of
Seller in, to and under the Purchased Assets at the Closing, free and clear of
all Liens, and Buyer does hereby accept all the right, title and interest of
Seller in, to and under all of the Purchased Assets, free and clear of all
Liens.
Section 2.02.     Excluded Assets. Buyer expressly understands and agrees that
all of Seller’s assets other than the Purchased Assets shall be excluded from
the transactions contemplated hereby (such excluded assets, the “Excluded
Assets”).
Section 2.03.     Excluded Liabilities. Notwithstanding any provision in this
Agreement or any other writing to the contrary, Buyer is not assuming any
liability or obligation of Seller (or any predecessor of Seller or any prior
owner of all or part of its businesses and assets) of whatever nature, whether
presently in existence or arising hereafter (“Excluded Liabilities”), all of
which shall be retained by and remain obligations and liabilities of Seller. For
the avoidance of doubt, Excluded Liabilities include:
(a)    any liability or obligation of Seller, or any member of any consolidated,
affiliated, combined or unitary group of which Seller is or has been a member,
for Taxes; provided that Transfer Taxes and Apportioned Obligations shall be
paid in the manner set forth in Article 6;
(b)    any liability or obligation relating to employee benefits or compensation
arrangements existing on or prior to the Closing Date, including any liability
or obligation under any of Seller’s employee benefit agreements, plans or other
arrangements;
(c)    any liability or obligation relating to an Excluded Asset; and
(d)    any liability or obligation relating to Intellectual Property Rights
owned or used by Seller, including any third party claim of any rights in the
Purchased Assets that relate to Seller’s ownership or use of the Purchased
Assets on or prior to the Closing Date.
Section 2.04.     Purchase Price; Allocation of Purchase Price. (a) The purchase
price for the Purchased Assets consists of $12,400,000 in cash (the “Initial
Purchase Price Payment”) plus the amounts payable, if any, pursuant to Section
2.06 (collectively, the “Purchase Price”). The Purchase Price shall be paid as
provided in Sections 2.05 and 2.06.
(a)    As promptly as practicable after the Closing, Buyer shall deliver to
Seller a statement (the “Allocation Statement”), allocating the Purchase Price
among the Purchased Assets in accordance with their fair market values. If
within 10 days after the delivery of the Allocation Statement Seller notifies
Buyer in writing that Seller objects to the allocation set forth in the
Allocation Statement, Buyer and Seller shall use commercially reasonable efforts
to resolve such dispute within 20 days. In the event that Buyer and Seller are
unable to resolve such dispute within 20 days, Buyer and Seller shall jointly
retain a nationally recognized expert (the “Valuation Referee”) to resolve the
disputed items. Upon resolution of the disputed items, the allocation reflected
on the Allocation Statement shall be adjusted to reflect such resolution. The
costs, fees and expenses of the Valuation Referee shall be borne equally by
Buyer and Seller.
(b)    Seller and Buyer agree to (i) be bound by the Allocation Statement for
all Tax purposes and (ii) act in accordance with the Allocation in the
preparation, filing and audit of any Tax return.
(c)    If any additional payments are made pursuant to Section 2.06, the
Allocation Statement shall be adjusted pro rata among the Purchased Assets.
Section 2.05.     Closing. The closing (the “Closing”) of the purchase and sale
of the Purchased Assets hereunder shall take place at the offices of Davis Polk
& Wardwell LLP, 450 Lexington Avenue, New York, New York, on the date of this
Agreement, or at such other time as Buyer and Seller may agree. At the Closing:
(a)    Buyer shall deliver to Seller the Initial Purchase Price Payment in
immediately available funds by wire transfer to an account of Seller with a bank
in New York City designated by Seller, by notice to Buyer, which notice shall be
delivered not later than two Business Days prior to the date hereof (or if not
so designated, then by certified or official bank check payable in immediately
available funds to the order of Seller in such amount).
(b)    Forexster and Buyer shall enter into the Forexster Agreement.
(c)    Buyer, Seller and Forexster shall enter into the Termination Agreement.
(d)    Buyer and Seller shall enter into the Consulting Agreement.
(e)    Buyer and Setec Astronomy Limited shall enter into the Setec Agreement.
(f)    Buyer and Arman Valaquenta shall enter into the Valaquenta Agreement.
All of the foregoing transactions shall be deemed to occur simultaneously and
the Closing shall not be deemed to occur unless all of such transactions occur.
Section 2.06.     Earnout Payments. Upon the terms and subject to the conditions
set forth in this Section 2.06, Buyer shall pay to Seller the Non-FX Earnout
Payments, if any.
(a)    Non- FX Earnout Payments.
(i)    Buyer shall pay to Seller for each Non-FX Instrument the following
amounts, by wire transfer of immediately available funds to an account
designated in writing by Seller to Buyer within 30 days after the end of the
applicable fiscal year:
(A)    $1,500,000 if a Non-FX Instrument generates more than $5,000,000 in Net
Revenue on the Platform for Buyer or its Affiliates during any given fiscal
year, and
(B)    thereafter, $1,500,000 for each additional $20,000,000 in Net Revenue
generated by each such Non-FX Instrument on the Platform for Buyer or its
Affiliates; provided that the sum of all payments payable pursuant to Section
2.06(a)Section 1.01(a)(i)(A)-(B) for each Non-FX Instrument shall not exceed
$15,000,000 in the aggregate (the sum of payments payable pursuant to Section
2.06(a)Section 1.01(a)(i)(A)-(B), a “Non-FX Earnout Payment”. For the avoidance
of doubt, the foregoing payments will be triggered when a Non-FX Instrument
generates $5,000,000 in a given fiscal year and thereafter when such Non-FX
Instrument generates Net Revenues, in the aggregate, of $25,000,000,
$45,000,000, $65,000,000 and so forth.
(b)    Reporting Obligations. From and after the launch of a Non-FX Instrument
on the Platform, within fifteen Business Days of the last day of each fiscal
quarter, Buyer shall provide Seller with a written statement certified by an
authorized officer of Buyer setting forth (i) a breakdown of the Net Revenue
generated by each Non-FX Instrument for the previous fiscal quarter (such
period, the “Reporting Period”) and (ii) the aggregate Net Revenue generated by
each Non-FX Instrument from the date of its initial launch on the Platform.
Buyer and its Affiliates (and their respective successors and assigns) shall,
subject to customary confidentiality restrictions, provide Seller or Seller’s
accounting advisors with reasonable access to the books and records of the Buyer
and its Affiliates, if any, reasonably necessary to verify the Earnout
statements; provided that any such access by Seller or its advisors shall not
unreasonably interfere with the conduct of the business of Buyer.
(c)    Definitions. For purposes of this Section 2.06
(i)    “Net Revenue” means (i) gross revenue from electronic and non-electronic
(e.g., voice) transactions in Non-FX Instruments made on the Platform minus
customary third-party broker commissions and rebates, and (ii) monies actually
received by Buyer with respect to Non-FX Instruments arising from the
Intellectual Property Rights included in the Purchased Assets, net of reasonable
costs and expenses expended by Buyer in order to receive such monies owed.
(ii)    “Non-FX Instrument” means a financial instrument that is not set forth
on Schedule 2.06(c).
Section 2.07.     Covenant of Buyer. Each of Buyer and its Affiliates (and any
of their respective successors or assignees) agrees to operate their businesses
in respect of Non-FX Instruments in a commercially reasonable manner, including
by taking (or not taking) any action for the purpose of frustrating or evading
the making of any Non-FX Earnout Payments; it being understood that Buyer and
its Affiliates (and any successors or assignees) shall have no duty of any kind
to Seller or its Affiliates (including any fiduciary duty) and shall have the
full right to manage each of their respective businesses in any manner that they
deem appropriate so long as such management complies with the first clause of
this sentence.
Section 2.08.     Withholding. Buyer and its Affiliates shall be entitled to
deduct and withhold from any amount otherwise payable to Seller pursuant to this
Agreement such amounts as it is, in Buyer’s reasonable judgment, required to
deduct and withhold with respect to the making of such payment under any
provision of federal, state, local or foreign law. If any amount is so withheld,
such withheld amounts shall be treated for all purposes of this Agreement as
having been paid to Seller; provided, that if Buyer determines, in its
reasonable judgment, that it is required to deduct or withhold any amounts
otherwise payable to Seller in connection with any Non-FX Earnout Payment
hereunder, the amount of such Non-FX Earnout Payment shall be increased by ten
percent (10%) prior to the computation of any required withholding or deduction.
If requested by Buyer, Seller shall provide Buyer, at the Closing or at the time
or times otherwise reasonably requested by Buyer, with a fully executed original
IRS Form 8233, W-9, W-8BEN or W-8ECI or a similar certification, as applicable.
Buyer and its Affiliates do not anticipate withholding any amounts under this
Section 2.08 in respect of any payments due under Section 2.04 at the Closing.
Buyer and its Affiliates agree to reasonably cooperate with Seller to apply for
or obtain a refund of any withholding tax imposed under this Section 2.08;
provided, that Seller has provided Buyer with reasonably detailed documentation
or other information sufficient to allow Buyer to reasonably conclude that
Seller may be entitled to such a refund.
Section 2.09.     Earnout Payments in Subsequent Transactions. Notwithstanding
the generality of the assignment provisions set forth in Section 8.05, in the
event of any transaction by merger, asset purchase, equity transfer, bankruptcy,
consolidation, reorganization or other similar transaction, Section 2.06 shall
survive and become an obligation of any permitted successor or assign of Buyer
and its Affiliates (or their respective successors and assigns).
ARTICLE 3    
REPRESENTATIONS AND WARRANTIES OF SELLER
Subject to Section 8.03, except as set forth in the Seller Disclosure Schedule,
Seller represents and warrants to Buyer as of the Closing Date:
Section 3.01.     Corporate Existence and Power. Seller is an exempted company
duly incorporated, validly existing and in good standing under the laws of
Bermuda and has all corporate powers required to carry on its business as now
conducted. Seller is duly qualified to do business as a foreign corporation, is
in good standing in each jurisdiction where such qualification is necessary and
has all governmental licenses, franchises, permits, certificates, approvals or
other similar authorizations (together, “Permits”) required to carry on its
business as now conducted, except where the failure to effect or maintain such
licensure or qualification would not, individually or in the aggregate, have a
material adverse effect on Seller.
Section 3.02.     Authorization. Seller has the legal capacity to enter into
this Agreement and the Termination Agreement (the “Seller Agreements”). Assuming
the due authorization, execution and delivery by the other parties hereto, the
Seller Agreements constitute the valid and binding agreements of Seller,
enforceable against Seller in accordance with their terms, (subject to
applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and other Applicable Laws affecting creditors’ rights generally and
general principles of equity).
Section 3.03.     Governmental Authorization. The execution, delivery and
performance by Seller of the Seller Agreements and the consummation of the
transactions contemplated by each of the Seller Agreements require no action by
or in respect of, or filing with, any Governmental Authority.
Section 3.04.     Noncontravention. The execution, delivery and performance by
Seller of the Seller Agreements and the consummation of the transactions
contemplated hereby and thereby do not and will not (i) violate the memorandum
of association or bye-laws of Seller, (ii) assuming compliance with the matters
referred to in Section 3.03, violate any Applicable Law, (iii) constitute a
default or an event that, with or without notice or lapse of time or both, would
constitute a default under or give rise to any right of termination,
cancellation or acceleration of any right or obligation of Buyer or to a loss of
any benefit relating to the Purchased Assets to which Seller is entitled under
any provision of any agreement or other instrument binding upon Seller or by
which any of the Purchased Assets is or may be bound or (iv) result in the
creation or imposition of any Lien on any Purchased Asset.
Section 3.05.     No Required Consents. The transactions contemplated by this
Agreement do not require any consent or other action of any third party.
Section 3.06.     Title to the Purchased Assets. Seller is the sole and
exclusive owner of the Purchased Assets, and upon consummation of the
transactions contemplated hereby, Buyer will have acquired sole and exclusive
ownership of, and good title in, to and under, each of the Purchased Assets,
free and clear of all Liens. The Purchased Assets (as defined herein), Purchased
Assets (as such term is defined in the Forexster Agreement), Setec Agreement and
Valaquenta Agreement, include, in the aggregate, all of the Intellectual
Property Rights and other assets or rights of any kind, whether tangible or
intangible, comprising and required to operate the Platform as currently
operated on the date hereof and as contemplated to operate by this Agreement.
Section 3.07.     Intellectual Property.
(a)    Neither the Company nor any of its current officers or directors own or
control (i) any trademarks used in connection with the Platform or (ii) except
for the Setec Patents and Valaquenta Patent set forth on Schedule 3.07(a), any
patents or patent applications related to the Platform. With respect to any
trade secrets and/or know-how related to the Platform, neither the Company nor
any of its current officers or directors have applied for, or otherwise caused
to be filed or obtained shall apply for or otherwise cause to be filed or
obtained, any patents or patent applications other than the Setec Patents and
Valaquenta Patent.
(b)    There exist no restrictions on the disclosure, use, license or transfer
of any of the Intellectual Property Rights included in the Purchased Assets (it
being understood that, with respect to any trade secret and know-how included in
the Purchased Assets, the value of such trade secret and know-how is contingent
upon the ability to restrict disclosure so that it does not become generally
known). The consummation of the transactions contemplated by this Agreement will
not alter, encumber, impair or extinguish any of the Intellectual Property
Rights included in the Purchased Assets or impair the right of Buyer to develop,
use, sell, license or otherwise dispose of, or to bring any action for the
infringement, misappropriation or other violation of, any of the Intellectual
Property Rights included in the Purchased Assets.
(c)    There is no claim, action, suit, investigation or proceeding pending
against, or, to the knowledge of Seller, threatened against Seller, (i) based
upon, or challenging or seeking to deny or restrict, the rights of Seller in any
of the Purchased Assets, (ii) alleging that any of the Intellectual Property
Rights included in the Purchased Assets are invalid or unenforceable, or (iii)
alleging that the use of any of the Purchased Assets do or may conflict with,
misappropriate, infringe or otherwise violate any Intellectual Property Right of
any Person; provided however, and notwithstanding anything contained in this
Agreement that may be construed to the contrary including this Section 3.07,
Seller makes no representation or warranty that the Purchased Assets have
previously, current do or may in the future may conflict with, misappropriate,
infringe or otherwise violate the patent rights and/or patent applications of
any Person.
(d)    To the knowledge of Seller, no Person has infringed, misappropriated or
otherwise violated any of the Intellectual Property Rights included in the
Purchased Assets. Seller has taken reasonable steps in accordance with normal
industry practice to maintain the confidentiality of all trade secrets included
in the Purchased Assets and none of the trade secrets included in the Purchased
Assets have been disclosed other than to employees, representatives and agents
of Seller all of whom are bound by written confidentiality agreements.
(e)    Except as set forth on Schedule 3.07(e), neither Seller nor any other
party acting on its behalf has disclosed or delivered to any third party, or
permitted the disclosure or delivery to any escrow agent or other third party,
any source code included in the Purchased Assets. To the knowledge of Seller,
the Platform does not include or incorporate any software that is subject to
license rights customarily referred to as “open source” in a manner that could
require any source code included in the Purchased Assets to be made available to
the public.
Section 3.08.     Litigation. There is no action, suit, investigation or
proceeding pending against, or to the knowledge of Seller, threatened against or
affecting, Seller before (or, in the case of threatened actions, suits,
investigations or proceedings, would be before) any Governmental Authority or
arbitrator which in any manner challenges or seeks to prevent, enjoin, alter or
materially delay the transactions contemplated by this Agreement.
Section 3.09.     Tax Matters. Except with respect to the matters contemplated
in Schedule 6.02:
(a)    Seller has timely paid all Taxes due and payable, the non-payment of
which would result in a Lien on any Purchased Asset or would result in Buyer
becoming liable or responsible therefor.
(b)    Seller has established, in accordance with GAAP applied on a basis
consistent with that of preceding periods, adequate reserves for the payment of
all Taxes which arise from or with respect to the Purchased Assets, the
non-payment of which would result in a Lien on any Purchased Asset or would
result in Buyer becoming liable therefor.
Section 3.10.     Finders’ Fees. There is no investment banker, broker, finder
or other intermediary which has been retained by or is authorized to act on
behalf of Seller who might be entitled to any fee or commission in connection
with the transactions contemplated by this Agreement.
Section 3.11.     Disclaimer of Other Representations and Warranties. Except as
expressly set forth in this Section 3, Seller makes no representation or
warranty, express or implied, at law or in equity, in respect of any of the
Purchased Assets with respect to merchantability, fitness for any particular
purpose, IS ERROR FREE, OR WILL OPERATE WITHOUT INTERRUPTION and any such other
representations or warranties are hereby expressly disclaimed. Buyer hereby
acknowledges and agrees that, except to the extent specifically set forth in
this Section 3, Buyer is purchasing the Purchased Assets on an “as-is”,
“where-is” and “with all faults” basis.
ARTICLE 4    
REPRESENTATIONS AND WARRANTIES OF BUYER
Subject to Section 8.03, except as disclosed in the Buyer Disclosure Schedule,
Buyer represents and warrants to Seller as of the Closing Date that:
Section 4.01.     Corporate Existence and Power. Buyer is a limited liability
company duly incorporated, validly existing and in good standing under the laws
of Delaware and has all necessary power and authority required to carry on its
business as now conducted. Buyer is duly qualified to do business as a foreign
corporation, is in good standing in each jurisdiction where such qualification
is necessary and has all governmental licenses, franchises, permits,
certificates, approvals or other similar authorizations required to carry on its
business as now conducted, except where the failure to effect or maintain such
licensure or qualification would not, individually or in the aggregate, have a
material adverse effect on Buyer.
Section 4.02.     Corporate Authorization. Buyer has the legal capacity to enter
into this Agreement. Assuming the due authorization, execution and delivery by
the other parties hereto, this Agreement constitutes the valid and binding
agreements of Buyer, enforceable against Buyer in accordance with its terms,
(subject to applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and other Applicable Laws affecting creditors’ rights
generally and general principles of equity).
Section 4.03.     Governmental Authorization. The execution, delivery and
performance by Buyer of this Agreement and the consummation of the transactions
contemplated hereby require no material action by or in respect of, or material
filing with, any Governmental Authority.
Section 4.04.     Noncontravention. The execution, delivery and performance by
Buyer of this Agreement and the consummation of the transactions contemplated
hereby do not and will not (i) violate the limited liability company agreement
of Buyer, (ii) assuming compliance with the matters referred to in Section 4.03,
violate any Applicable Law, (iii) require any consent or other action by any
Person under, constitute a default or an event that, with or without notice or
lapse of time or both, would constitute a default under, or give rise to any
right of termination, cancellation or acceleration of any right or obligation of
Buyer or any of its subsidiaries or to a loss of any benefit to which Buyer or
any of its subsidiaries is entitled under, any provision of any agreement or
other instrument binding upon Buyer or any of its subsidiaries, except for such
violations, conflicts, defaults, terminations or accelerations that would not,
individually or in the aggregate have a material adverse effect on Buyer and its
subsidiaries taken as a whole or (iv) result in the creation or imposition of
any Lien on the assets of Buyer.
Section 4.05.     Finders’ Fees. There is no investment banker, broker, finder
or other intermediary which has been retained by or is authorized to act on
behalf of Buyer who might be entitled to any fee or commission in connection
with the transactions contemplated by this Agreement.
ARTICLE 5    
COVENANTS
Seller agrees that:
Section 5.01.     Confidentiality.
(d)    After the Closing, Seller and its Affiliates will hold, and will use
commercially reasonable efforts to cause their respective officers, directors,
employees, accountants, counsel, consultants, advisors and agents to hold, in
confidence, unless compelled to disclose by Applicable Law, all confidential
documents and information concerning the Purchased Assets, except to the extent
that such information can be shown to have been (i) in the public domain through
no fault of Seller or its Affiliates or (ii) later lawfully acquired by Seller
from sources other than those related to its prior ownership of the Purchased
Assets. Nothing in this Agreement shall be construed to restrict employees of
Seller and Seller’s Affiliates from using intangible residual know-how or
concepts (as distinguished from the tangible implementation of such know-how and
concepts) retained in the unaided memory of such individual as a result of
authorized access to such know-how or concepts prior to the Closing Date,
provided that such individuals shall not directly reference, incorporate or
otherwise use in any product or service any confidential documents and
information concerning the Purchased Assets or otherwise take any action that in
any manner may infringe upon the Intellectual Property Rights of Buyer. The
obligation of Seller and its Affiliates to hold any such information in
confidence shall be satisfied if they exercise the same care with respect to
such information as they would take to preserve the confidentiality of their own
similar information.
(e)    On and after the Closing Date, Seller will afford promptly to Buyer and
its agents reasonable access to its books and records, employees and auditors to
the extent necessary or useful for Buyer in connection with any audit,
investigation, dispute or litigation or any other reasonable business purpose,
in each case relating to the Purchased Assets; provided that any such access by
Buyer shall not unreasonably interfere with the conduct of the business of
Seller. Any and all information obtained during such access shall be maintained
in confidence by Buyer its Affiliates and their respective agents. The
obligation of Buyer, its Affiliates and their respective agents to hold any such
information in confidence shall be satisfied if they exercise the same care with
respect to such information as they would take to preserve the confidentiality
of their own similar information.
Buyer and Seller agree that:
Section 5.02.     Reasonable Best Efforts; Further Assurances.
(g)    Subject to the terms and conditions of this Agreement, Buyer and Seller
will use their reasonable best efforts to take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary or desirable under
Applicable Laws to consummate the transactions contemplated by this Agreement,
including (i) preparing and filing as promptly as practicable with any
Governmental Authority or other third party all documentation to effect all
necessary filings, notices, petitions, statements, registrations, submissions of
information, applications and other documents and (ii) obtaining and maintaining
all approvals, consents, registrations, permits, authorizations and other
confirmations required to be obtained from any Governmental Authority or other
third party that are necessary, proper or advisable to consummate the
transactions contemplated by this Agreement. Seller and Buyer agree to execute
and deliver such other documents, certificates, agreements and other writings
and to take such other actions as may be necessary or desirable in order to
consummate or implement expeditiously the transactions contemplated by this
Agreement and to vest in Buyer good title to the Purchased Assets.
(h)    Seller hereby constitutes and appoints, effective as of the Closing Date,
Buyer and its successors and assigns as the true and lawful attorney of Seller
with full power of substitution in the name of Buyer, or in the name of Seller
but for the benefit of Buyer, (i) to collect for the account of Buyer any items
of Purchased Assets and (ii) to institute and prosecute all proceedings which
Buyer may in its sole discretion deem proper in order to assert or enforce any
right, title or interest in, to or under the Purchased Assets, and to defend or
compromise any and all actions, suits or proceedings in respect of the Purchased
Assets. Buyer shall be entitled to retain for its own account any amounts
collected pursuant to the foregoing powers, including any amounts payable as
interest in respect thereof.
Parent agrees that:
Section 5.03.     Parent Guaranty. Parent hereby unconditionally and irrevocably
guarantees to Seller the timely performance of all obligations of Buyer and its
Affiliates under this Agreement. Seller acknowledges and agrees that the
obligations of Buyer are subject to and shall be determined in accordance with
the express terms and conditions of this Agreement.
Section 5.04.     Certain Filings. Seller and Buyer shall cooperate with one
another (i) in determining whether any action by or in respect of, or filing
with, any Governmental Authority is required, or any actions, consents,
approvals or waivers are required to be obtained from parties to any material
contracts, in connection with the consummation of the transactions contemplated
by this Agreement and (ii) in taking such actions or making any such filings,
furnishing information required in connection therewith and seeking timely to
obtain any such actions, consents, approvals or waivers.
Section 5.05.     Public Announcements. Each party agrees not to issue any press
release or make any public statement with respect to this Agreement or the
transactions contemplated hereby without the prior written consent of each other
party hereto, except for any press releases and public statements the making of
which may be required by Applicable Law or any listing agreement with any
national securities exchange.
ARTICLE 6    
TAX MATTERS
Section 6.01.     Allocation of Taxes.
(i)    All personal property Taxes and similar ad valorem obligations levied
with respect to the Purchased Assets for a taxable period which includes (but
does not end on) the Closing Date and that are payable after the Closing Date
(collectively, the “Apportioned Obligations”) shall be apportioned between
Seller and Buyer based on the number of days of such taxable period included in
the Pre-Closing Tax Period and the number of days of such taxable period after
the Closing Date (such portion of such taxable period, the “Post-Closing Tax
Period”). Seller shall be liable for the proportionate amount of such Taxes that
is attributable to the Pre-Closing Tax Period, and Buyer shall be liable for the
proportionate amount of such taxes that is attributable to the Post-Closing Tax
Period.
(j)    All excise, sales, use, value added, registration stamp, recording,
documentary, conveyancing, franchise, transfer and similar Taxes incurred in
connection with the transactions contemplated by this Agreement (collectively,
“Transfer Taxes”) shall be split equally by Buyer and Seller. Seller represents
and warrants to Buyer that, with respect to the transactions contemplated by
this agreement, Seller is entitled to an exemption from Transfer Taxes for
isolated, casual or occasional sales in each jurisdiction that would otherwise
impose a Transfer Tax on the transactions. Buyer and Seller shall cooperate in
providing each other with any appropriate resale exemption certifications and
other similar documentation.
(k)    Apportioned Obligations and Transfer Taxes shall be timely paid, and all
applicable filings, reports and returns shall be filed, as provided by
Applicable Law. The paying party shall be entitled to reimbursement from the
non-paying party in accordance with Section 6.01(a). Upon payment of any such
Apportioned Obligation, the paying party shall present a statement to the
non-paying party setting forth the amount of reimbursement to which the paying
party is entitled under Section 6.01(a) together with such supporting evidence
as is reasonably necessary to calculate the amount to be reimbursed. The
non-paying party shall make such reimbursement promptly but in no event later
than 10 days after the presentation of such statement. Any payment not made
within such time shall bear interest at the per annum rate of 10% for each day
until paid.
Section 6.02.     Other Tax Obligations. Certain other tax obligations shall be
handled in the manner set forth on Schedule 6.02.
ARTICLE 7    
SURVIVAL; INDEMNIFICATION
Section 7.01.     Survival. The representations and warranties of the parties
hereto contained in this Agreement or in any certificate or other writing
delivered pursuant hereto or in connection herewith shall survive the Closing
until the 18-month anniversary of the Closing Date. The covenants and agreements
of the parties hereto contained in this Agreement or in any certificate or other
writing delivered pursuant hereto or in connection herewith shall survive the
Closing indefinitely or for the shorter period explicitly specified therein,
except that for such covenants and agreements that survive for such shorter
period, breaches thereof shall survive indefinitely or until the latest date
permitted by law. Notwithstanding the preceding sentences, any breach of
covenant, agreement, representation or warranty in respect of which indemnity
may be sought under this Agreement shall survive the time at which it would
otherwise terminate pursuant to the preceding sentence, if notice of the
inaccuracy thereof giving rise to such right of indemnity shall have been given
to the party against whom such indemnity may be sought prior to such time.
Section 7.02.     Indemnification. (a) Effective at and after the Closing,
Seller hereby indemnifies Buyer, its Affiliates and their respective successors
and assignees against and agrees to hold each of them harmless from any and all
Damages incurred or suffered by Buyer, any of its Affiliates or any of their
respective successors and assignees arising out of:
(i)    any misrepresentation or breach of warranty (each such misrepresentation
and breach of warranty a “Warranty Breach”) or breach of covenant or agreement
made or to be performed by Seller pursuant to this Agreement; or
(ii)    any Excluded Liability;
regardless of whether such Damages arise as a result of the negligence, strict
liability or any other liability under any theory of law or equity of, or
violation of any law by, Buyer, any of its Affiliates or any of their respective
successors and assignees; provided that with respect to indemnification by
Seller for Warranty Breaches pursuant to Section 7.02(a)(i), Seller’s maximum
liability for all such Warranty Breaches shall not exceed $12,400,000 (the
“Cap”); provided, further, for the avoidance of doubt, that the Cap shall not
apply to any fraud claims brought by Buyer.
(b)    Effective at and after the Closing, Buyer hereby indemnifies Seller, its
Affiliates and their respective successors and assignees against and agrees to
hold each of them harmless from any and all Damages incurred or suffered by
Seller, any of its Affiliates or any of their respective successors and
assignees arising out of any Warranty Breach or breach of covenant or agreement
made or to be performed by Buyer pursuant to this Agreement regardless of
whether such Damages arise as a result of the negligence, strict liability or
any other liability under any theory of law or equity of, or violation of any
law by, Seller, any of its Affiliates or any of their respective successors and
assignees; provided that with respect to indemnification by Buyer for Warranty
Breaches pursuant to this Section 7.02(b), Buyer’s maximum liability for all
such Warranty Breaches shall not exceed the Cap; provided, further, for the
avoidance of doubt, that the Cap shall not apply to (i) any third party claim
brought against Seller arising from use of the Purchased Assets by Buyer or its
Affiliates and their respective successors or assignees (e.g., a claim by
Buyer’s customers), and (ii) any fraud claims brought by Seller.
Section 7.03.     Third Party Claim Procedures. (a) The party seeking
indemnification under Section 7.02 (the “Indemnified Party”) agrees to give
prompt notice in writing to the party against whom indemnity is to be sought
(the “Indemnifying Party”) of the assertion of any claim or the commencement of
any suit, action or proceeding by any third party (“Third Party Claim”) in
respect of which indemnity may be sought under such Section. Such notice shall
set forth in reasonable detail such Third Party Claim and the basis for
indemnification (taking into account the information then available to the
Indemnified Party). The failure to so notify the Indemnifying Party shall not
relieve the Indemnifying Party of its obligations hereunder, except to the
extent such failure shall have actually prejudiced the Indemnifying Party.
(f)    The Indemnifying Party shall be entitled to participate in the defense of
any Third Party Claim and, subject to the limitations set forth in this Section
7.03, shall be entitled to control and appoint lead counsel for such defense, in
each case at its own expense; provided that prior to assuming control of such
defense, the Indemnifying Party must (i) acknowledge that it would have an
indemnity obligation for the Damages resulting from such Third Party Claim as
provided under this Article 7 and (ii) furnish the Indemnified Party with
evidence that the Indemnifying Party has adequate resources to defend the Third
Party Claim and fulfill its indemnity obligations hereunder.
(g)    The Indemnifying Party shall not be entitled to assume or maintain
control of the defense of any Third Party Claim and shall pay the fees and
expenses of counsel retained by the Indemnified Party if (i) the Indemnifying
Party does not deliver the acknowledgment referred to in Section 7.03(b) (i)
within 30 days of receipt of written notice of the Third Party Claim pursuant to
Section 7.03(a), (ii) the Third Party Claim relates to or arises in connection
with any criminal proceeding, action, indictment, allegation or investigation,
(iii) the Third Party Claim seeks an injunction or equitable relief against the
Indemnified Party or any of its Affiliates or (iv) the Indemnified Party
reasonably believes an adverse determination with respect to the Third Party
Claim would be detrimental to the reputation or future business prospects of the
Indemnified Party or any of its Affiliates.
(h)    If the Indemnifying Party shall assume the control of the defense of any
Third Party Claim in accordance with the provisions of this Section 7.03, the
Indemnifying Party shall obtain the prior written consent of the Indemnified
Party (which shall not be unreasonably withheld) before entering into any
settlement of such Third Party Claim, if the settlement does not expressly
unconditionally release the Indemnified Party and its affiliates from all
liabilities and obligations with respect to such Third Party Claim or the
settlement imposes injunctive or other equitable relief against the Indemnified
Party or any of its affiliates.
(i)    In circumstances where the Indemnifying Party is controlling the defense
of a Third Party Claim in accordance with paragraphs (b) and (c) above, the
Indemnified Party shall be entitled to participate in the defense of any Third
Party Claim and to employ separate counsel of its choice for such purpose, in
which case the fees and expenses of such separate counsel shall be borne by the
Indemnified Party; provided that in such event the Indemnifying Party shall pay
the fees and expenses of such separate counsel incurred by the Indemnified Party
prior to the date the Indemnifying Party assumes control of the defense of the
Third Party Claim.
(j)    Each party shall cooperate, and cause their respective affiliates to
cooperate, in the defense or prosecution of any Third Party Claim and shall
furnish or cause to be furnished such records, information and testimony, and
attend such conferences, discovery proceedings, hearings, trials or appeals, as
may be reasonably requested in connection therewith.
Section 7.04.     Direct Claim Procedures. In the event an Indemnified Party has
a claim for indemnity under Section 7.02 against an Indemnifying Party that does
not involve a Third Party Claim, the Indemnified Party agrees to give prompt
notice in writing of such claim to the Indemnifying Party. Such notice shall set
forth in reasonable detail such claim and the basis for indemnification (taking
into account the information then available to the Indemnified Party). The
failure to so notify the Indemnifying Party shall not relieve the Indemnifying
Party of its obligations hereunder, except to the extent such failure shall have
actually prejudiced the Indemnifying Party. If the Indemnifying Party has timely
disputed its indemnity obligation for any Damages with respect to such claim,
the parties shall proceed in good faith to negotiate a resolution of such
dispute and, if not resolved through negotiations, such dispute shall be
resolved by litigation in an appropriate court of jurisdiction determined
pursuant to Section 8.07.
Section 7.05.     Insurance Proceeds. The amount of an Indemnifying Party’s
liability under this Agreement shall be determined taking into account any
applicable insurance proceeds actually received by the Indemnified Party. The
indemnification obligations of each party hereto under this Article 7 shall
inure to the benefit of the Affiliates of the other party hereto on the same
terms as are applicable to such other party. All indemnification payments under
this Article 7 shall be deemed adjustments to the Purchase Price.
Section 7.06.     Sole Remedy. The indemnification provided in this Article 7
shall be the sole and exclusive remedy after the Closing Date for damages
available to the parties to this Agreement for breach of any of the terms,
conditions, representations or warranties contained herein or any right, claim
or action arising from the transactions contemplated by this Agreement;
provided, however, this exclusive remedy for damages does not preclude a party
from bringing an action (i) for specific performance or other equitable remedy
to require a party to perform its obligations under this Agreement or (ii) based
on fraud or intentional misrepresentation.
Section 7.07.     Special Damages. Notwithstanding anything contained in this
Agreement to the contrary, no party shall be liable to any other party for
indirect, special, punitive, exemplary or consequential loss or damage
(including any loss of revenue or profit) arising out of this Agreement;
provided, however, the foregoing shall not be construed to preclude recovery by
the Indemnified Party in respect of Damages directly incurred from (i) claims of
third parties or (ii) any claim based on fraud or intentional misrepresentation.
Each party agrees to use commercially reasonable efforts to mitigate its
Damages.
ARTICLE 8    
MISCELLANEOUS
Section 8.01.     Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile transmission and
electronic mail (“e-mail”) transmission, so long as a receipt of such e-mail is
requested and received) and shall be given,
if to Buyer, to:
Gain Capital Holdings Inc.
135 US Highway 202/206
Suite 11
Bedminster, NJ 07921
Attention: Diego Rotsztain, General Counsel
Facsimile No.: (866) 861-1673
drotsztain@gaincapital.com
with a copy to:
Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, New York 10017
Attention: Leonard Kreynin
Facsimile No.: (212) 701-5800
Email: leonard.kreynin@davispolk.com
if to Seller, to:
Valaquenta Intellectual Properties Limited
c/o Wakefiled Quin Limited
Victoria Place
31 Victoria Street
Hamilton, HM10
Bermuda
with a copy to:
Nixon Peabody LLP
1300 Clinton Avenue
Rochester, New York 14604
Attention: Jeremy J. Wolk
Facsimile No.: (866) 560-0661
E-mail: jwolk@nixonpeabody.com
or such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto. All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5:00 p.m. in the place of
receipt and such day is a Business Day in the place of receipt. Otherwise, any
such notice, request or communication shall be deemed not to have been received
until the next succeeding Business Day in the place of receipt.
Section 8.02.     Amendments and Waivers.
(k)    Any provision of this Agreement may be amended or waived if, but only if,
such amendment or waiver is in writing, makes specific references to the
provision to be amended or waived, and is signed, in the case of an amendment,
by each party to this Agreement, or in the case of a waiver, by the party
against whom the waiver is to be effective.
(l)    No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.
Section 8.03.     Disclosure Schedule References. The parties hereto agree that
any reference in a particular Section of either the Seller Disclosure Schedule
or the Buyer Disclosure Schedule shall only be deemed to be an exception to (or,
as applicable, a disclosure for purposes of) (a) the representations and
warranties (or covenants, as applicable) of the relevant party that are
contained in the corresponding Section of this Agreement and (b) any other
representations and warranties of such party that is contained in this
Agreement, but only if the relevance of that reference as an exception to (or a
disclosure for purposes of) such representations and warranties would be readily
apparent to a reasonable person who has read that reference and such
representations and warranties, without any independent knowledge on the part of
the reader regarding the matter(s) so disclosed.
Section 8.04.     Expenses. Except as otherwise provided herein, all costs and
expenses incurred in connection with this Agreement shall be paid by the party
incurring such cost or expense.
Section 8.05.     Successors and Assigns. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted pursuant to the next sentence
hereof. No party may assign, delegate or otherwise transfer any of its rights or
obligations under this Agreement without the written consent of each other party
hereto; provided, however, that each party hereto may transfer or assign its
rights and obligations under this Agreement, in whole or from time to time in
part, to (i) one or more of its Affiliates or (ii) to any Person who acquires
all or substantially all of the capital stock or assets of a party and agrees in
writing to be bound by the provisions of this Agreement (including Section 2.06)
so long as such party has a good faith belief that such transfer or assignment
will not materially impair the rights hereunder of any of the other parties
hereto. For clarity and avoidance of doubt, no party shall have a consent right
over any change of control, sale or any other corporate transaction involving
any other party.
Section 8.06.     Governing Law. This Agreement shall be governed by and
construed in accordance with the law of the State of New York, without regard to
the conflicts of law rules of such state.
Section 8.07.     Jurisdiction. The parties hereto agree that any suit, action
or proceeding seeking to enforce any provision of, or based on any matter
arising out of or in connection with, this Agreement or the transactions
contemplated hereby shall be brought in the United States District Court for the
Southern District of New York or any New York State court sitting in New York
City, so long as one of such courts shall have subject matter jurisdiction over
such suit, action or proceeding, and that any cause of action arising out of
this Agreement shall be deemed to have arisen from a transaction of business in
the State of New York, and each of the parties hereby irrevocably consents to
the jurisdiction of such courts (and of the appropriate appellate courts
therefrom) in any such suit, action or proceeding and irrevocably waives, to the
fullest extent permitted by law, any objection that it may now or hereafter have
to the laying of the venue of any such suit, action or proceeding in any such
court or that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum. Process in any such suit, action or
proceeding may be served on any party anywhere in the world, whether within or
without the jurisdiction of any such court. Without limiting the foregoing, each
party agrees that service of process on such party as provided in Section 8.01
shall be deemed effective service of process on such party.
Section 8.08.     WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
Section 8.09.     Counterparts; Effectiveness; Third Party Beneficiaries. This
Agreement may be signed in any number of counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument. This Agreement shall become effective when each party
hereto shall have received a counterpart hereof signed by all of the other
parties hereto. Until and unless each party has received a counterpart hereof
signed by the other party hereto, this Agreement shall have no effect and no
party shall have any right or obligation hereunder (whether by virtue of any
other oral or written agreement or other communication). No provision of this
Agreement is intended to confer any rights, benefits, remedies, obligations or
liabilities hereunder upon any Person other than the parties hereto and their
respective successors and assigns.
Section 8.10.     Entire Agreement. This Agreement, the Termination Agreement,
the Consulting Agreement and the Forexster Agreement constitute the entire
agreement between the parties with respect to the subject matter of this
Agreement and supersede all prior agreements and understandings, both oral and
written, between the parties with respect to the subject matter of this
Agreement.
Section 8.11.     Severability. If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction or other
authority to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated so
long as the economic or legal substance of the transactions contemplated hereby
is not affected in any manner materially adverse to any party. Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.
Section 8.12.     Specific Performance. The parties hereto agree that
irreparable damage would occur if any provision of this Agreement were not
performed in accordance with the terms hereof and that the parties shall be
entitled to an injunction or injunctions to prevent breaches of this Agreement
or to enforce specifically the performance of the terms and provisions hereof in
in the United States District Court for the Southern District of New York or any
New York State court sitting in New York City, in addition to any other remedy
to which they are entitled at law or in equity.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
GAIN GTX BERMUDA, LTD.
By:
/s/ Alex Bobinski
 
Name:
Alex Bobinski
 
Title:
Director


GAIN CAPITAL HOLDINGS, INC.
By:
/s/ Diego Rotsztain
 
Name:
Diego Rotsztain
 
Title:
EVP



VALAQUENTA INTELLECTUAL PROPERTIES LIMITED
By:
/s/ Horst Finkbeiner
 
Name:
Horst Finkbeiner
 
Title:
Director




ii